Exhibit 10.9(e)

AMENDMENT NO. 5 TO THE

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) is the Plan Sponsor of
the Air Products and Chemicals, Inc. Retirement Savings Plan (the “Plan”); and

WHEREAS, pursuant to Plan Section 7.01 the Plan may be amended at anytime; and

WHEREAS, the Company desires to amend the Plan to clarify certain Plan
provisions.

NOW, THEREFORE, the effective October 1, 2012, Plan is hereby amended as
follows:

 

  1. Section 3.02(i) shall be amended to read as follows:

“3.02(i) Administrative Rules. The Plan Administrator may from time to time
establish such rules and procedures for determining and adjusting the
percentages of Annual Salary subject to Deferral Elections as the Plan
Administrator shall in his sole discretion deem to be necessary or desirable for
the administration of the Plan in accordance with the Code and ERISA, including,
without limitation, rules and procedures establishing limitations on the
frequency with which all or certain Participants may alter the percentage of
their Annual Salary which are subject to Deferral Elections and rules and
procedures allowing for the contributions of a specified dollar amount of
Before-Tax Contributions, After-Tax Contributions or Catch-Up Contributions in
lieu of fixed whole percentage. Notwithstanding any provision in the Plan to the
contrary, solely with respect to a Participant in the Air Products Deferred
Compensation Plan, the Plan Administrator may from time to time adjust the
percentage of Annual Salary Deferral Elections as the Plan Administrator shall
in his sole discretion deem to be necessary or desirable for the administration
of both the Plan and the Air Products Deferred Compensation Plan.”

 

  2. Section 3.10(c) shall be amended to read as follows:

“(c) Notwithstanding the previous paragraphs of this Section 3.10, if the
aggregate vested amount credited to the Participant’s Plan accounts does not
exceed $1,000, such amount will, subject to Paragraph (d) below, be distributed
to the Participant (or, in the case of the Participant’s death, the
Participant’s Beneficiary or Beneficiaries) n the manner provided in
Section 5.01.”

 

  3. Section 6.02 shall be amended to read as follows:

“6.02 Expenses of Administration. The reasonable expenses incident to the
administration, management, and operation of the Plan, including (but not
limited to) the compensation of legal counsel, auditors, accountants, actuaries,
the Trustee, and investment managers, if any, and other costs such as
recordkeeping fees, proxy voting fees, communication costs, and the cost of
clerical and technical assistance which may be required, shall be payable from
Participant’s accounts in a manner determined by the Plan Administrator and
shall be communicated to Participants in a manner that is consistent with ERISA
Section 408(b)(2) and the Treasury Regulations issued thereunder . The
Investment Committee may provide that certain Plan expenses shall be charged



--------------------------------------------------------------------------------

to a Participant’s account and shall be communicated to Participants in a manner
that is consistent with ERISA Section 408(b)(2) and the Treasury Regulations
issues thereunder. Notwithstanding the foregoing, the Employer, in its absolute
discretion, may elect at any time to pay part of all thereof directly, and any
such election shall not bind the Employer as to its right to elect with respect
to the same or other expenses at any other time to have such expenses paid from
the Participant’s accounts.”

 

  4. A new Appendix A is added to the Plan to update the current list of
investment funds.

 

  5. In all other respects the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused its Senior Vice President- General
Counsel to execute this Fifth Amendment to the Plan on this      day of
September 2012.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

  Senior Vice President- General Counsel